Title: To Benjamin Franklin from William Jones, 17 September 1781
From: Jones, William
To: Franklin, Benjamin


My dear Sir and much-respected Friend,
Lamb Building Temple, London, 17 Sept. 1781.
Do me the honour to accept the enclosed pieces of poetry, the fruit of a few idle hours: they contain sentiments, which, I trust, you will approve. Your excellent notes on Foster I received, and give you my warmest thanks for them. A few weeks ago I wrote a long letter to you, enclosing one from an amiable young lady, whose venerable father and agreeable family have a high regard and affection for you: unfortunately I hear my letter is lost; but this will, I hope, have a better fate. Poor Paradise is very unhappy about his affairs in Virginia, since the term limited for his appearance there is nearly expired. Have the kindness to send your advice and mandate, Qu’il aille, or Qu’il reste; if the former be your direction, will a French frigate be his best conveyance, or could he, without offending his countrymen, go to New York, and thence with a flag and proper certificates, to his estate? He ought to be on it before next January. A report prevailed here some months ago, that you had resolved to go for a time to America in order to confront and refute certain envious and malignant men, who, it was said, had dared to prefer charges against you. I know your fortitude to be equal to your wisdom, but must hope, that you will exert both in contemning your enviers and base accusers rather than in exposing your health liberty and life to the hazard of such a voyage, while your presence at Paris cannot easily, if at all, be dispensed with: you can have no enemies, but the enemies of Virtue; and, as I flatter myself that I am her firm friend, I hope you will allow me to be ranked among those, who are most faithfully and inviolably Yours.
All virtue and publick spirit are dead in this country: we have the shadow merely of a free constitution but live in truth under the substance of despotism.
 
Endorsed: From Mr Jones
